Citation Nr: 1046715	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-26 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for varicose veins of the 
lower extremities.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to an appendectomy.

4.  Entitlement to an increased rating for a right thumb 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had active service from March 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of Department of Veterans Affairs 
Regional Offices (RO) in Newark, New Jersey and Philadelphia, 
Pennsylvania.

In a June 2009 statement, the Veteran raised the issue of 
entitlement to service connection for carcinoma of the lungs.  As 
this issue has not yet been adjudicated it is referred to the RO 
for the appropriate consideration.

The Veteran testified before the undersigned at a hearing held in 
September 2010.  A transcript of the hearing is of record.  
Following the hearing, additional evidence consisting of VA 
outpatient treatment records was received.  The Veteran has 
submitted a waiver of initial RO review and consideration of 
these records.

The issues of entitlement to an increased rating for a right 
thumb disability and service connection for a psychiatric 
disability are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a military occupational specialty of cannon 
crewman.

2.  Resolving doubt in the Veteran's favor, tinnitus was incurred 
as a result of active duty.

3.  Resolving doubt in the Veteran's favor, right leg varicose 
veins were incurred as a result of active duty.

4.  There is no current evidence of varicose veins in the left 
leg.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of active service.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 
(2010).

2.  Varicose veins of the right leg were incurred as a result of 
active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303 (2010).

3.  Varicose veins of the left leg were not incurred as a result 
of active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with VCAA-required notice in 
correspondence sent in July 2006 prior to the initial 
adjudication of his claim.  This letter notified the Veteran of 
the evidence necessary to substantiate his claims, of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claims, and identified his 
duties in obtaining information and evidence to substantiate his 
claims.  This letter also provided notice of the type of evidence 
necessary to establish a disability rating or effective date for 
the claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consists of the Veteran's service 
treatment record and VA treatment records.  The Veteran 
identified private treatment records from the Morristown Memorial 
Hospital.  The RO contacted this facility twice in an effort to 
obtain the noted records, but no reply was ever received.  The 
Veteran was notified of the hospital's failure to respond and 
that the records that were not received, by way of a September 
2006 letter.  The Veteran has not further identified, nor is the 
Board aware of, any additional evidence that could be obtained to 
substantiate the claim.  The Veteran was also afforded VA 
examinations in connection with his claim, and also provided oral 
testimony at a hearing before the undersigned.  Therefore, the 
Board is satisfied that VA has assisted the Veteran in the 
development of his claim in accordance with applicable laws and 
regulations and to move forward with adjudication of this claim 
would not cause any prejudice to the Veteran.  




Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303. 

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Caluza element is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran seeks service connection for tinnitus and varicose 
veins.

The Veteran's DD 214 shows a military occupational specialty 
(MOS) of cannon crewman.  Service treatment records are negative 
for any complaint or treatment of tinnitus or varicose veins.  A 
separation examination is not of record.  Post-service VA 
outpatient treatment records show no complaints or treatment 
related to tinnitus.  Varicosities of the right leg were noted on 
physical examination in February 2005.

At an informal hearing conference at the RO in April 2008, the 
Veteran reported that he was seen for pain in his right leg at 
Ft. Bragg, after boot camp, and varicose veins were diagnosed.

The Veteran underwent a VA examination in May 2008.  The 
Veteran's claims file was available and reviewed by the examiner.  
At the examination, the Veteran reported that he noticed varicose 
veins of the right leg in boot camp in 1981.  He denied any 
treatment for the condition.  Surgery was advised, but deferred 
by the Veteran.  The Veteran also described his current symptoms 
to include a lot of ache and pain in his leg if he walks a lot 
throughout the day.  At night he has aches in the leg and lower 
extremity.  He has a sleeve that he wears three times a week 
which does not provide any relief of his symptoms.  On physical 
examination, varicose veins were noted on the right knee medially 
and posteriorly without active phlebitis.  The varicose veins 
extended to the ankle.  Edema was not present.  The left leg was 
clear.  Following the clinical examination, the examiner provided 
a diagnosis of varicose veins, right lower extremity.  The 
examiner further noted that Veteran has residuals as above and 
mild functional impairment.  

The Veteran underwent a VA audiological examination in July 2008.  
At the examination, the Veteran reported that his tinnitus had 
existed from the time of service, due to noise exposure in 
training.  The tinnitus is bilateral, persistent and interfering 
with his concentration and sleep.  The examiner's diagnoses were 
tinnitus and no active ear disease.  The examiner stated that in 
reviewing the examination, the history, and the claims file of 
the Veteran, there is no documentation of hearing loss or 
tinnitus during military service.  The Veteran's exposure to 
noise was during training, no injuries, and the examination is 
essentially normal.  The further examiner stated that after 
reviewing the examination, the history, and the claims file of 
the Veteran, it was his opinion that the Veteran's tinnitus 
without any documentation in the claims file is less likely than 
not due to his military service.

At the Veteran's September 2010 hearing, he testified that his 
varicose veins started in boot camp, but he never complained 
about them because at first they did not hurt.  However, when he 
started at Fort Bragg, he went to the doctors and complained 
about it.  He alleges that he was told the only thing he could do 
was wear a pair of stockings to keep them tight and maybe they 
would resolve.  He also indicated that varicose veins just became 
worse and he has had difficulties with them since service.  He 
denied any treatment.  Regarding tinnitus, the Veteran testified 
that he was assigned to 13 Bravo artillery unit, which involved 
exposure to constant loud noise.  He stated further that he first 
notice the ringing in his ears while in the military and it has 
continued since that time.

Based on the evidentiary record, current disabilities of tinnitus 
and right leg varicose veins have been established.  The Board 
notes that the Veteran's testimony and statements are competent 
to establish that he has readily identifiable symptoms such as 
tinnitus and varicose veins in the right leg.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007; Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The current medical evidence, namely the 
2008 VA examination reports, confirms the Veteran's reported 
symptoms of tinnitus and varicose veins of the right leg.  

Based on the Veteran's competent, credible, and probative 
testimony that he first developed varicose veins (right leg) in 
basic training and that he has had a continuity of varicose veins 
symptomatology since service, reasonable doubt is resolved in the 
Veteran's favor.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  The Board finds that the 
evidence supports a grant of service connection for right leg 
varicose veins.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 55-57 (1990).  

While the Veteran is also competent to establish that he has 
varicose veins in the left leg, he has not specifically done so, 
nor has the objective medical evidence shown evidence of the 
same.  The VA treatment records reflect varicosities of the right 
leg only, on physical examination in February 2005.  Also, the VA 
examiner in May 2008 only noted varicose veins were present in 
the right leg and lower extremity only; varicose veins were not 
noted in the left leg.  Thus, the Board finds that a current 
disability of left leg varicose veins has not been established.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As 
left leg varicose veins are not shown, the criteria for 
establishing service connection have not been established.  38 
C.F.R. § 3.303.  

Based on the Veteran's MOS of cannon crewman, his exposure to 
loud noise in service is conceded.  There is competent medical 
evidence, in the form of the 2008 VA opinion, which indicates 
that a causal link does not exist between the Veteran's current 
tinnitus and noise exposure in service.  This opinion appears to 
be competent and is supported by an adequate clinical rationale.  
Nonetheless, the Veteran is also competent to report that he 
first developed tinnitus during active service and that he has 
continued to experience tinnitus symptomatology since.  Such 
continuity can serve to satisfy the requirement for a nexus 
between the in-service noise exposure and the current tinnitus.  
Accordingly, the evidence regarding a nexus is in equipoise.  As 
the evidence is in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are applicable and warrant a 
favorable outcome.  38 U.S.C.A. § 5107(b).  Service connection 
for tinnitus is also granted.  


ORDER

Service connection for varicose veins of the right leg is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

Service connection for varicose veins of the left leg is denied.  

Service connection for tinnitus is granted, subject to the law 
and regulations governing the payment of monetary benefits.




REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to an 
appendectomy.  This issue was previously characterized as a claim 
for entitlement to service connection for depression; however, 
the medical evidence of record reveals varying diagnoses of 
psychiatric disabilities to include post-traumatic stress 
disorder and depression.  In light of Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder.  

Service treatment records show the Veteran underwent an 
appendectomy in September 1982.  Service treatment records are 
negative for complaints or diagnoses of depression during active 
duty.  VA outpatient treatment records show diagnoses of post 
traumatic stress disorder and depression.  The Veteran reports 
that he first became depressed in service following the 
appendectomy procedure.  

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to consider 
in determining whether an examination is necessary include 
whether there is evidence of a current disability, and whether 
there is evidence that the disability may be associated with the 
appellant's military service or another service-connected 
disability, but there is not sufficient medical evidence to make 
a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

The Veteran has not been afforded a VA examination for his 
claimed psychiatric disorder.  In this case, there is a credible 
report of depression in service, and current diagnoses of 
depression and PTSD which may or may not be related to the 
Veteran's appendectomy in 1982.  Thus, an examination and opinion 
is necessary to decide the claim.  38 C.F.R. § 3.159 (c).

The Veteran also seeks an increased rating for a service-
connected right thumb disability.  

Service connection for a right thumb disability was awarded by 
way of a December 2008 rating decision.  An initial 
noncompensable (0 percent) rating was assigned.  In a statement 
received in December 2008, the Veteran expressed disagreement 
with the initial disability evaluation assigned.  The RO has not 
yet issued a statement of the case (SOC) on this issue. The 
failure to issue an SOC is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
October 2, 2009, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from October 2, 2009.

2.  Thereafter, the Veteran should be 
accorded a VA psychiatric examination to 
ascertain the current nature and severity of 
his claimed psychiatric disorder.  All 
necessary special studies or tests including 
psychological testing and evaluation are to 
be accomplished.  The entire claims folder 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
The examiner should note in the examination 
report that the claims folder has been 
reviewed.  The report of examination must 
include a complete rationale for any opinion 
expressed.

The examiner is asked to provide a medical 
opinion regarding whether it is at least as 
likely as not (a probability of at least 50 
percent) that a current acquired psychiatric 
disability is related to, or had its onset 
during active service; or is otherwise 
related to a service-connected disability (e. 
g. residuals of an appendectomy).  If a 
disorder or disorders other than depression 
and/or PTSD are found on examination, the 
examiner should reconcile the disorders found 
with the diagnoses of depression and PTSD 
that are currently shown.  

3.  Provide the Veteran with an SOC on the 
issue of entitlement to an increased rating 
for the service-connected right thumb 
disability.  Advise him that a substantive 
appeal must be filed in order to perfect an 
appeal on this issue.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed.  If any 
benefit sought remains denied, the Veteran 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


